    Case 1:17-cr-00512-KMW Document 626 Filed 05/18/20 Page 1 of 1



                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York

                                                     Th e Silvio J. Mollo Building
                                                     One Saini Andrew s Plaza
                                                     New York, New York 10007


                                                     May 15, 2020


                                                                                                                        l
                                                                         f

BYECF
The Honorable Kimba M. Wood                                                    IHI ( I '\ti ..... I
United States District Judge                                                   i·.i.lCI 1{0'- I < \ ! l ·, ,. '
Southern District of New York                                                  DOC#:
Daniel Patrick Moynihan U.S. Courthouse                                        D.\ll - ·        5( l l5{2/4               ·I
500 Pearl Street, New York, New York 10007-1312                                                                ·-----   __, '

       Re:      United States v. Joel Tapia, S3 17 Cr. 512 (KMW) _. ._

Dear Judge Wood:
         On February 18, 2020, this Court appointed Edward Sapone of the CJA Panel to assume
representation of defendant Joel Tapia "as co-counsel with appointed counsel Calvin Scholar."
(Dkt. No. 592). Subsequently, the Court appointed Katherine Goldstein of the CJA Panel to
assist the defendant in place of Mr. Sapone. (Dkt. No. 594).
         On April 17, 2020, the defendant, through new counsel, filed a motion pursuant to Rule
33(a) of the Federal Rules of Criminal Procedure to set aside the jury verdict and order a new
trial based on allegations of ineffective assistance by Mr. Scholar. (Dkt. Nos. 607, 608). On
May 13, 2020, the defendant filed an attorney-client privilege waiver in order to allow Mr.
Scholar to respond to the allegations of ineffective assistance. (Dkt. No. 623).

        Given the defendant's motion alleging ineffective assistance, and Mr. Scholar's status as
a declarant and potential witness against the defendant in the Rule 33 proceedings, the
Government respectfully requests that the Court formally relieve Mr. Scholar as the defendant's
                                                                                                                 JGra:/W',,I.
co-counsel in this case.
                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney
                                                    _Isl______________
                                             By:
                                                    Olga Zverovich I Margaret Graham
                                                    Assistant United States Attorneys
                                                    (212) 637-2514 I 2923             ,
cc: Counsel ofrecord (by ECF)                              / ~ Y}v_                           l<J,/l(.        51 If)~
                                                                   So        b~'>"tr2-t7)
